 85316 NLRB No. 14DAYTON HUDSON CORP.1In the absence of exceptions, we adopt pro forma the judge's dis-missal of the 8(a)(1) complaint allegations in other respects.2Frank Kuse, the manager of the men's tailored department, testi-fied that it was the Respondent's policy to give nonemployee union
organizers ``the utmost customer service ... and stick right with

them and make sure that they do not harass any ... employees.''
3It was common practice for both employees and managers fromthe Westland store to eat lunch at this restaurant.Department Store, Division of Dayton Hudson Cor-poration and International Union, United Auto-mobile, Aerospace and Agricultural Implement
Workers of America, UAW, AFL±CIO. Case 7±CA±34182January 23, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn December 23, 1993, Administrative Law JudgeMarvin Roth issued the attached decision. The Re-
spondent and the Charging Party filed exceptions and
supporting briefs, the General Counsel and the Charg-
ing Party filed answers to the Respondent's exceptions,
and the Respondent replied to the General Counsel and
the Charging Party's answers and replied to the Charg-
ing Party's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.We agree, for the reasons cited by the judge, thatthe Respondent violated Section 8(a)(1) of the Act by
engaging in surveillance of employees and by forbid-
ding employees: to wear certain union buttons; to have
guests in the employee lunchroom; and to talk to other
employees. We also agree, for the reasons cited by the
judge, that the Respondent discriminated against em-
ployee Nancy Kluska in violation of Section 8(a)(3)
and (1) of the Act by issuing a written warning to her
for allegedly violating the Respondent's solicitation
and distribution policies. However, we disagree with
the judge's finding that the Respondent did not violateSection 8(a)(1) by surveillance of employees and union
organizers on November 24, 1992, both in the Re-
spondent's Westland Mall store and in the nearby
Coney Island restaurant.1The facts as to the surveillance are as follows: OnNovember 24, 1992, three employees and two non-
employee union organizers met in the Respondent's
Westland store. Mary Schultz, a Fairlane store em-
ployee and union supporter who was on her day off,
went with union organizer, Vernida Stanton, to the
Westland store. The pair planned a lunch meeting with
Mary Grab, the president of the Union's local. Grab
was at work in the Westland store. Schultz and Stanton
encountered Joel Nelson inside the store. Nelson, a
union supporter, was on his day off from the Respond-ent's Briarwood store and also planned to meet Grabfor lunch. Irene Kowal, another union organizer, by
prearrangement with Stanton, met Stanton and Schultz.
In a loose group, the four individuals headed for the
furniture department where Grab was working and then
toured that department while waiting for Grab to take
her lunchbreak. Approximately five or six of the Re-
spondent's managers followed the group.2At the out-set, one manager greeted Schultz with a hug and
friendly words as three or four other managers ob-
served this encounter. Another manager hailed Nelson
as he went down the escalator and then spoke to him
at the bottom of the escalator, inquiring about why hedid not visit with her. When the group toured the fur-
niture department, another manager asked them what
they were doing. On being told that they were waiting
for Grab for lunch, the manager said since the group
had no packages, they were not shopping. Accordingly,
he said, they should leave and the manager would ar-
range for Grab to meet them. One manager accused
Kowal of organizing and told her to stop harassing the
Westland employees. The manager also engaged
Kowal in a discussion about a Westland employee who
had been very active on behalf of the Union but was
now promoted to a management position. When Grab
was ready for lunch, the group left for the nearby
Coney Island restaurant.3The managers followed Graband her party from the store to the restaurant where
both groups ate lunch. Although the managers were
too far away for them to be able to hear the employ-
ees' conversation during lunch, the managers could
clearly see where Grab and her party were seated. Not
all the managers remained for the approximately 45-
minute lunch. Some left early. However, two or three
of the Respondent's managers followed the group
when it returned to the store after lunch. A manager
asked Schultz if she needed help. When she declined,
he indicated that this was no problem. Another man-
ager engaged in some bantering with Kowal about
``old ladies [having] nothing better to do ... than

walk around the store.'' There was no further incident
on November 24, 1992.The judge discussed the Respondent's conduct bothinside and outside the store. Concerning the former, he
found that ``the Union engaged in a show of strength
and effort to enlist the support of employees at work,
by parading through the store during store hours.'' He
discredited the alleged happenstance that brought to-
gether union organizers and employee union supporters
inside the store. He noted that the Respondent's man- 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Member Cohen agrees with the judge that the Respondent's con-duct inside the store did not constitute unlawful surveillance.5Contrary to the judge, we find that CVN Companies, 301 NLRB789 fn. 1 (1991), supports finding a violation here. In that case, a
manager sat next to an employee who was seated with other employ-
ees discussing the Union during their lunchbreak. The manager said:
``This ought to be interesting because the Union lady is going to
talk.'' The Board found that the manager, by his words and actions,
was actually monitoring the union activities of the employee. Simi-
larly, in this case, the Respondent's managers engaged in a course
of conduct that demonstrated their intent to monitor the union activi-
ties of employees Mary Schultz, Joel Nelson, and Mary Grab. The
management group did not simply follow the employees while they
were in the company of union organizers, Vernida Stanton and Irene
Kowal, on the Respondent's premises. The managers' conduct com-
menced when they let the employees know that they were aware of
their presence and that their associating with the organizers was un-
welcome. Next, the group of five or six managers closely followed
the employee group as it moved through the store prior to the ren-
dezvous with Grab and afterwards as it moved from the store to the
nearby Coney Island restaurant. At the restaurant, the managers seat-
ed themselves where they could observe the employees. Then the
monitoring persisted as some of the managers followed the employeeagers addressed most of their remarks to the organizersand not the employees; that the Respondent was privi-
leged to engage in surveillance of nonemployee union
organizers inside the store; and that the Respondent's
observance of employees who joined the organizers
was merely incidental to this legitimate conduct. The
judge therefore found no violation of Section 8(a)(1) of
the Act.The judge noted that the legitimacy of the Respond-ent's surveillance no longer prevailed once the group
of employees and organizers left the store. However,
the judge reasoned that the Respondent's managers did
not intend to monitor the union activity of the employ-
ees. He noted that the Respondent's managers followed
the union group into the nearby restaurant pursuant to
the Respondent's policy to ``stick with'' union orga-
nizers; that the Respondent's managers and employees
frequented this restaurant regularly and were often
there together; and that the managers seated them-
selves at some distance from Grab and her party who
were aware that the managers could not hear them.
The judge therefore found no violation of Section
8(a)(1) of the Act.We disagree. There was no legitimacy to the Re-spondent's surveillance once Mary Schultz, Vernida
Stanton, Joel Nelson, Irene Kowal, and Mary Grab left
the Respondent's Westland store and proceeded to the
Coney Island restaurant. The group of employees and
union organizers were no longer on the Respondent's
premises nor were the employees on working time.
Grab was on her lunchbreak and Schultz and Nelson
were on their days off. Yet approximately five or six
of the Respondent's managers followed the group to
the restaurant, watched them throughout their meal,
and then followed them back to the Respondent's
Westland store. It matters not that the restaurant was
commonly frequented by managers and employees si-
multaneously, or that the Respondent's managers could
not hear the union group in the restaurant, or that
fewer managers followed the group out of the res-
taurant than into it. What is critical is that the Re-
spondent had a group of managers follow and watchemployees who chose to associate with union organiz-
ers on their free time away from the Respondent's
premises. This conduct revealed the Respondent's in-
tention to observe at close range the Section 7 activi-
ties of Grab, Schultz, and Nelson. This intrusion on
their statutory rights constitutes unlawful surveillance
and violates Section 8(a)(1) of the Act.We also find unlawful the Respondent's precedingconduct inside its Westland store.4Schultz was greetedby a manager as soon as she entered the store and a
group of three or four other managers observed this
encounter. Similarly, a manager hailed Nelson as hewent down the escalator and then engaged him in con-versation at the bottom of the escalator. A group of
managers immediately formed and pursued the uniongroup as they toured the furniture department and wait-
ed for Grab to commence her lunchbreak. The man-
agers told the union group to leave because they had
no packages and were not shopping. When the union
group did leave for lunch, the group of managers fol-
lowed them through the store and to the nearby Coney
Island restaurant.The Respondent's action made it graphically plain toemployees that the Respondent was as concerned with
monitoring the activity of the employees as the non-
employees in the union group. Concededly, the man-
agers addressed most of their remarks to the non-
employee union organizers in the group. They did not,
however, ignore the employees. Off duty employees
Schultz and Nelson were promptly told, once on the
Respondent's premises, that the Respondent was
watching them. The Respondent also told them, as
well as the nonemployee union agents, that they should
leave the Respondent's premises. The Respondent did
not restrict its surveillance to its own premises. The
surveillance which had begun in the Respondent's
Westland store continued into the nearby Coney Island
restaurant and then continued further as the managers
followed the employees back to the store. There was
nothing incidental about the Respondent's obtrusive
surveillance of its employees inside its Westland store
by a group of five or six managers. The Respondent
watched and followed Schultz, Nelson, and Grab in
one discrete and continuous episode which incor-
porated the store, the restaurant, and the return to the
store. Accordingly, we find that the Respondent vio-
lated Section 8(a)(1) of the Act by monitoring the
union activity of its employees on November 24, 1992,
both inside its Westland store and inside the nearby
Coney Island restaurant.5 87DAYTON HUDSON CORP.group back to the store after lunch. This was no mere incidental ob-servance of Schultz, Nelson, and Grab coincidental with lawful ob-
servation of Stanton and Kowal on the Respondent's premises. Rath-
er, the group of managers, by their actions and words from the be-
ginning inside the Respondent's store to the end back at the Re-spondent's premises, made it plain that they intended to monitor the
union activity of the Respondent's employees. This conduct violates
Sec. 8(a)(1) of the Act.1The name has been amended to reflect Respondent's correctname.2Certain errors in the official transcript of proceedings are notedand corrected.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, De-
partment Store, Division of Dayton Hudson Corpora-
tion, Detroit, Michigan, its officers, agents, successors,
and assigns, shall take the action set forth in the Order
as modified.1. Substitute the following for paragraph 1(e).
``(e) Engaging in surveillance of employees becauseof their union activities both inside the Respondent's
Westland Mall store and inside the nearby Coney Is-
land restaurant.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discourage membership in Inter-national Union, United Automobile, Aerospace and
Agricultural Implement Workers of America, UAW,
AFL±CIO, or any other labor organization, by issuing
warnings to employees or otherwise discriminating
against them because of their union activities.WEWILLNOT
discriminatorily prohibit employeesfrom distributing union literature, or prohibit them
from distributing union literature during nonwork time
and in nonwork areas.WEWILLNOT
discriminatorily prohibit employeesfrom wearing union buttons or other insignia.WEWILLNOT
discriminatorily impose restrictions onthe movement and talking of employees because of
their union activities.WEWILLNOT
engage in surveillance of employeesbecause of their union activities, both inside our
Westland Mall store and inside the nearby Coney Is-
land restaurant.WEWILLNOT
discriminatorily exclude guests of em-ployees from our employee lunchrooms because of the
union activities of the employees or their guests.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of your
right to engage in union or concerted activities, or to
refrain therefrom.WEWILL
rescind the written warning issued toNancy Kluska in October 1992, remove from our
records any reference to the warning, and notify her in
writing that this has been done.DEPARTMENTSTORE, DIVISIONOF
DAY-TONHUDSONCORPORATIONRichard F. Czubaj, Esq., for the General Counsel.Timothy K. Carroll, Esq., of Detroit, Michigan, for the Re-spondent.Nancy Schiffer, Esq., of Detroit, Michigan, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEMARVINROTH, Administrative Law Judge. This case washeard at Detroit, Michigan, on September 27 and 28, 1993.
The charge was filed on January 21, 1993, by International
Union, United Automobile, Aerospace and Agricultural Im-
plement Workers of America, UAW, AFL±CIO (the Union).
The complaint, which issued on March 30, 1993, alleges that
Department Store, Division of Dayton Hudson Corporation
(Respondent or the Company)1violated Section 8(a)(1) ofthe National Labor Relations Act (the Act). The gravamen of
the complaint is that the Company allegedly engaged in var-
ious acts of unlawful interference, restraint, and coercion, in-
cluding threats of reprisal, surveillance of union supporters,
and overly broad or discriminatory enforcement of no-solici-
tation and no-access rules.The Company's answer denies the commission of the al-leged unfair labor practices. All parties were afforded full
opportunity to participate, to present relevant evidence, to
argue orally, and to file briefs. The General Counsel, the
Union, and the Company each filed a brief.All parties were afforded full opportunity to participate, topresent relevant evidence, to argue orally, and to file briefs.
On the entire record in this case,2and from my observationof the demeanor of the witnesses, and having considered the
briefs submitted by the parties, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFRESPONDENT
The Company, a corporation, with its headquarters inSouthfield, Michigan, is engaged in the operation of retail
department stores. The Company's Westland Mall store in
Westland, Michigan, and Eastland Mall store in Harper
Woods, Michigan, are the only facilities involved in this pro-
ceeding. In the operation of its business, the Company annu-
ally derives gross revenues in excess of $500,000, and annu- 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3All dates herein pertain to the period from July 1, 1992, throughJune 30, 1993, unless otherwise indicated.ally purchases and receives at its Michigan stores goods val-ued in excess of $50,000 directly from points outside of
Michigan. I find, as the Company admits, that it is an em-
ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundIn late 1989 the Union commenced an organizational cam-paign among the employees of the Company's stores in the
Detroit metropolitan area. On May 11, 1990, pursuant to the
Union's petition (Case 7±RC±19227), the Board conducted a
representation election at the Westland store. Among ap-
proximately 537 eligible voters, 274 voted for the Union and
179 against. The Company filed timely objections to the con-
duct of the election. Following a hearing, the hearing officer
recommended that the objections be overruled. The Company
filed exceptions to the hearing officer's report and rec-
ommendation. On December 26, 1990, the Board issued its
decision, adopting the hearing officer's findings and certify-
ing the Union as bargaining representative.The Union requested bargaining, but the Company refused.The Union filed an unfair labor practice charge, the General
Counsel issued a complaint, and on May 15, 1991, the Board
issued a Decision and Order directing the Company to bar-
gain (302 NLRB 982). Subsequently the Company filed a
motion to reopen the record based on newly discovered evi-
dence. The Board denied the motion. The Company peti-
tioned for review to the Sixth Circuit Court of Appeals, and
the Board filed a cross-petition for enforcement.On March 1, 1993, the court of appeals remanded the caseto the Board to reconsider part of the Company's arguments
in light of a previous holding by the court, and for further
hearing with respect to another allegation. The Board accept-
ed the remand, but to my knowledge has not yet otherwise
acted in the matter.Meanwhile, following the Board certification, the Unionestablished its Local 3500 for the Westland unit, and in early
1991 conducted elections for union offices. Employee Mary
Grab is the Local's president. For its part the Company seeks
and anticipates a new election. Store Manager Mike Gilligan
has periodically mailed antiunion literature to the store em-
ployees.The Board also conducted representation elections at theCompany's Pontiac and Fairlane Mall stores. The Pontiac
election conducted on October 12, 1990, resulted in 157
votes for the Union and 187 against. The Union filed timely
objections to the election. Following a hearing, the Board's
hearing officer issued a report and recommendations, finding
merit in two objections, specifically, that the Company grant-
ed raises to 10 employees in order to influence the election,
and threatened loss of retirement benefits if the Union won
the election. The Regional Director scheduled a second elec-
tion, but the Union subsequently withdrew its election peti-
tion. Unfair labor practice charges filed by the Union re-
sulted in a settlement agreement.At Fairlane Mall, the Union won an election conducted onApril 12, 1991. However the election was set aside on the
basis of an objection filed by the Company. The Regional
Director scheduled a second election. The Union lost the sec-
ond election. The Union filed objections and unfair labor
practice charges. The parties agreed to a third election, but
the Union subsequently withdrew its election petition, opting
to proceed instead on its unfair labor practice charges. The
General Counsel issued a consolidated complaint, and the al-
legations were heard by Administrative Law Judge Irwin
Socoloff in a 7-day hearing in April and June 1993. Briefs
were submitted in September 1993, and the matter is pending
decision by Judge Socoloff.The present allegations before me must be decided on thebasis of the evidence adduced in the present hearing. The
findings of a hearing officer in a (nonadversarial) proceeding
on objections to an election do not constitute Board prece-
dent. That is particularly true where, as in the Pontiac rep-
resentation proceeding, the Union withdrew its election peti-
tion, thereby precluding Board review of the matter. There-
fore, the hearing officer's findings cannot be considered as
evidence in this proceeding. It would also be inappropriate
for me to consider any or all the evidence adduced in the
Fairlane Mall matter. Indeed, it would not be possible for me
to make findings on those allegations, as unlike Judge
Socoloff, I did not hear the witnesses. If the Union wanted
the present case to be considered together with the Fairlane
Mall allegations, then the Union could have filed a timely
motion with the Board's Regional Director to consolidate the
cases for hearing. (As indicated, the present complaint issued
prior to commencement of the hearing before Judge
Socoloff.) However, the Union chose not to do so.B. The Present Allegations1. Alleged order to remove union buttonsThe complaint alleges that about January 16, 1993, theCompany, by its agent, Bob Ivan, ordered employees to re-
move buttons denoting support for the Union.3This is theonly allegation involving the Eastland Mall store.Mary Kay Freeman is clerical assistant in the design stu-dio at the Eastland Mall store. On January 16 she was at
work at the front reception desk. Freeman was wearing a
button which proclaimed: ``Just say yes to peace.'' The
Union provided these buttons to its supporters in response to
``just say no'' buttons worn by company managers as an ex-
pression of opposition to unionization. Freeman testified in
sum as follows: Store Manager Vince Giacobbe told her it
was a union button, and made a clucking sound. Freeman ac-
knowledged that it was a union button. About 4 days later
Freeman's supervisor, Design Studio Manager Bob Ivan,
came by and, seeing the button, told her to take it off. Free-
man refused. Some 20 minutes later Ivan came by again and
said: ``I told you to take this button off.'' Freeman again re-
fused. About this time an employee walked by wearing a
``just say no'' button. Freeman remarked that when ``Carl
from display'' took his button off, ``then we'll talk about
taking my button off.'' Ivan replied: ``Point taken.'' 89DAYTON HUDSON CORP.Freeman was the only witness to testify concerning theabove incidents. As a general rule, employees have a statu-
torily protected right to wear union insignia at work. An em-
ployer rule prohibiting employees from wearing union em-
blems while at work violates Section 8(a)(1), absent evidence
that special circumstances make the rule necessary to main-
tain production and discipline. Republic Aviation Corp. v.NLRB, 324 U.S. 793 (1945): The employer has the burdenof presenting evidence which demonstrates such cir-
cumstances. Mack's Supermarkets, 288 NLRB 1082, 1098(1988). Moreover, an employer violates the Act by enforcing
even a facially valid rule in a discriminatory manner.
Uniontown Hospital Assn., 277 NLRB 1298 (1985).In the present case, the Company failed to allege even theexistence of a rule prohibiting the wearing of buttons or
other insignia at work, let alone circumstances which would
justify such a rule if it existed. Former employee Irene
Kowal testified without contradiction that managers wore
``just say no'' buttons at work.I credit the uncontradicted testimony of Freeman concern-ing her encounters with Managers Giacobbe and Ivan. I do
not agree with the Company's argument (Br. 18) that Free-
man was engaged in a voluntary discussion or debate with
her supervisors concerning the merits of unionization. Man-
ager Ivan twice ordered Freeman to remove her button. Free-
man risked disciplinary action by invoking her statutory right
and refusing his order. Freeman escaped such action only be-
cause she was fortuitously able to demonstrate the blatantly
discriminatory nature of Ivan's action, i.e., that the Company
permitted its personnel to wear antiunion buttons at work.
Other union adherents might not have been so bold, or lucky.The Company interfered with Freeman's statutory right, and
did so in a discriminatory manner. The Company thereby
violated Section 8(a)(1) of the Act. See NLRB v. Schwan'sSales Enterprises, 687 F.2d 163 (6th Cir. 1982). I furtherfind that the incident may be considered as evidence of com-
pany discriminatory motivation in connection with other al-
leged unfair labor practices in this case.2. Written warning to Nancy KluskaThe complaint alleges that about October 28, 1992, theCompany by its agent, Linda Greene, engaged in overly
broad enforcement of its no-distribution rule by issuing a
written warning to employee Nancy Kluska because of her
distribution activities on behalf of the Union.The Company has a written no-distribution policy whichstates that: ``No distribution of literature, pamphlets, docu-
ments or other materials, except for the annual United Way
Drive, is permitted during working time and no distribution
of any sort is permitted in any working area, at any time.''
Copies of the rule (and the Company's no-solicitation policy)
are posted throughout the Westland Mall store: two in the
locker room, two in the employee lounge, one in the store's
public restaurant, one in the human resource office, and one
on the lower level.Nancy Kluska has been a company employee at theWestland Mall store for 15 years. Kluska testified in sum as
follows: At about 9 a.m. on October 28 she was distributing
union fliers in the employee locker room. She overheard se-
curity personnel talking about shortages in registers. Kluska
was curious, and stepped into the adjacent aisleway to join
their conversation. The aisleway is located at the north endof the store. The store does not open to the public until 10a.m., and consequently only company personnel would be
coming through the aisleway at that time. Company person-
nel from other stores were coming in, apparently for a meet-
ing (unlike store employees, they signed in as they entered).The aisleway is adjacent to the security office and package
pickup area. The only employees at work in those areas were
employees engaged in ``loss prevention.''Kluska further testified in sum as follows: Company Presi-dent Dennis Toffolo entered the store through the aisleway.
Kluska handed him a union flier, which he dropped to the
floor. At the time Kluska was about three steps into the
aisleway from the locker room. Some 3 to 4 minutes later,
Company Personnel Manager Linda Greene approached
Kluska. Green told Kluska: ``You have to pass those out in
the locker room. You can't pass them out in the hallway.''
Kluska returned to the locker room. In the interim between
the arrivals of Toffolo and Greene, Kluska did not distribute
any fliers. No store employees entered during that time, and
Kluska did not distribute the fliers to nonstore personnel
other than Toffolo. It is undisputed that about noon on Octo-
ber 28 Green summoned Kluska to the personnel office,
where she issued Kluska a written warning for violating the
Company's ``solicitation policy'' by ``standing in our Pack-
age Pickup area distributing a union handout.'' Kluska did
not testify as to what if anything she said to Greene.Employee and Local Union President Mary Grab testifiedin sum as follows: The Union understood that literature
could be distributed in the locker room, but not in the
aisleway described by Kluska, as that was considered a work
area. About 2 weeks after the Kluska incident, Grab was
leaving work at about 5:15 p.m. She saw employee Mary
Alice Simpson distributing antiunion literature by the wall
opposite the package pickup window. Simpson was about
four steps from the locker room door. The store was open
and the area was open to the public. Security personnel and
managers (who Grab could not identify) were present. Grab
told Simpson that she could not stand there and leaflet.
Simpson answered that she was not on the clock. Grab re-
ferred to the Kluska writeup, and told Simpson she should
go outside or into the locker room. Simpson initially ignored
Grab's admonition, but moved to the locker room when Grab
began writing on a notepad.Personnel Manager Greene testified in sum as follows: Atabout 9:30 a.m. on October 28, pursuant to her usual prac-
tice, she headed for the employee entrance to greet employ-
ees as they arrived. The security office, and later Toffolo,
told her that Kluska was in the aisleway. Greene observed
Kluska with fliers in her hand. Greene told her: ``Nancy, you
know the rules. You need to be inside the locker room.''
Kluska answered that she knew, and went into the locker
room. Later Greene summoned Kluska to the personnel of-
fice to discuss the Company's solicitation policy. Kluska said
she knew the policy. Greene gave Kluska the written warn-
ing because Kluska knew the policy, and because the
aisleway, although not a work area, was part of the selling
floor. (The Company's ``solicitation policy'' expressly pro-
hibits solicitation ``on a selling floor at any time during store
hours.'') There could have been customers in the area, be-
cause beauty parlor customers come through that area at 9
a.m. for their appointments. However, Greene was not aware
of any customers in the area at that time. 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Greene further testified in sum as follows: Some time afterthe Kluska incident, employee Simpson came to see Greene.
Simpson was upset because Grab told her to go to the locker
room. Simpson, a known ``vote no person'' was distributing
procompany fliers in the package pickup area at about 5 p.m.Greene told Simpson that Grab was correct. Greene in-
structed Simpson to be careful and to tell the rest of the
``vote no'' committee to remain in the locker room or em-
ployee lounge, or Greene would issue them a written warn-
ing. Greene testified at one point that she did not give Simp-
son a written warning because she did not know the policy,
and at another point that Simpson did not understand about
``non-working area.'' However, Greene conceded in her tes-
timony that the ``vote no'' employees: ``knew the policy.
That they had a clear understanding of where the employee
areas were. It's the locker room and the lounge or outside
the building.'' Greene also conceded that Simpson worked at
the Westland Mall store for over 25 years, and probably saw
the posted notice.As a general rule, an employer may, in a nondiscrim-inatory manner, promulgate or enforce a rule prohibiting dis-
tribution of literature in working areas. An employer engaged
in operation of a retail store, may, in a nondiscriminatory
manner, also promulgate or enforce a rule prohibiting solici-
tation on its selling floors. Stoddard-Quirk Mfg. Co., 138NLRB 615 fn. 4 (1962). However, an employer violates the
Act by maintaining, enforcing, or applying such rules in a
discriminatory manner, e.g., in such a manner as to favor
antiunion employees over union adherents. Blue Bird BodyCo., 251 NLRB 1481, 1485 (1980), enfd. mem. 677 F.2d112 (5th Cir. 1982); Federated Dept. Stores, 241 NLRB 240,246 (1979).I find for two reasons that the Company violated Section8(a)(1) and (3) by issuing a written warning to Kluska. First,
the Company's posted solicitation and distribution policy, on
its face, did not prohibit distribution of literature in the
aisleway area prior to 10 a.m. As indicated, the ``distribution
policy'' prohibited ``distribution of any sort ... in any

working area.'' However, Personnel Manager Greene testi-
fied that the aisleway was not a working area. Therefore, by
Greene's own definition, the policy did not prohibit distribu-
tion in that area. Indeed, when Greene issued a written warn-
ing to Kluska, she invoked the ``solicitation'' rather than the
``distribution'' policy. The ``solicitation'' policy prohibited
solicitation ``on a selling floor at any time during store
hours.'' Greene testified that the aisleway was part of the
selling floor in that it was adjacent to the young men's de-
partment. However, the store generally, including the young
men's department, was not open to the public until 10 a.m.
Therefore, the posted policies purported to permit employees
to engage in distribution in the aisleway prior to 10 a.m.
Nevertheless, the Company disciplined Kluska for engaging
in what, in the absence of valid restriction, constituted a pro-
tected statutory right.Second, the Company enforced its rule, as interpreted byGreene, in a discriminatory manner, by issuing a written
warning to Kluska for engaging in union distribution, but re-
fusing to discipline Simpson for engaging in antiunion dis-
tribution in the same area. Greene's assertion that Simpson
was not familiar with the Company's policy, or interpretation
of that policy, is incredible. As indicated, Greene testified,
that the ``vote no'' committee, which included Simpson,knew perfectly well that distribution was permitted only inthe locker room, employee lounge or outside the building.
Nevertheless, Greene gave Kluska a written warning for giv-
ing Company President Toffolo a handbill before store hours,
but did not discipline Simpson, who distributed antiunion lit-
erature in the aisleway when the store was open. I have also
taken into consideration the Company's conduct toward
Mary Freeman, indicating a predisposition to discriminate in
favor of union opponents and against union adherents. In
sum, the Company ``disparately and discriminatorily applied
(its rule) against union-advocating employees in violation of
the Act.'' Federated Dept. Stores, 241 NLRB at 246.3. Alleged disparate enforcement of no-solicitation ruleThe complaint alleges that in late September, the Com-pany, by manager of Petites and Updates, Jackie Borman,
disparately enforced the Company's no-solicitation rule by
ordering employee union supporters on break not to talk to
other employees on break, and to leave a public area of the
store.Jacqueline Garner was employed at the Westland Mallstore for 16 years, until October 3, 1992, when she opted to
take severance rather than transfer to sales, when her job as
design assistant clerical was eliminated. Garner was a known
union supporter and member of the Union's bargaining com-
mittee. She participated in demonstrations, distributed union
literature, and her name appeared on such literature. Garner
testified in sum as follows: One day in late September, she
met employee Joyce Speen in the lunchroom, located on the
second floor of the store. Speen worked in the dress depart-
ment, also located on the second floor. Both employees were
on their break. They left together to return to work, walking
to the elevator, as Garner was taking inventory in the fur-
niture department on the lower level. They were standing and
conversing in an aisleway by the elevator, when ManagerBorman came ``charging'' up to them. Borman was neither
employee's supervisor. Borman told Garner: ``I want you off
this floor and I want you to leave these employees alone.''
Speen protested that they were not talking about the Union,
but ``this is a personal matter.'' Borman replied: ``I don't
care what you are talking about; I want you [Garner] off this
floor.'' At the time, Garner and Speen were both still on
their break.Manager Borman was not presented as a witness in thisproceeding. Freeman was the only witness to testify concern-
ing the incident. Garner and present or former employees
Joel Nelson, Nancy Kluska, and Irene Kowal testified in
sum, without contradiction, however, that the Company had
no policy prohibiting employees from talking to each other
when on break, or at work when they were not busy, or re-
stricting them to their assigned areas when they were on
break.In light of this unexplained deviation from company pol-icy, company knowledge of Garner as a leading union adher-
ent, and evidence herein discussed, demonstrating a company
tendency to discriminate against union adherents, I find that
the General Counsel presented a prima facie case that Man-
ager Borman ordered Garner off the second floor, and to re-
frain from talking to employees on that floor, because of her
union activity. I would not characterize Borman's action as
enforcement of a no-solicitation rule. Garner was not en-
gaged in union solicitation, Speen so informed Borman, and 91DAYTON HUDSON CORP.Borman asserted that she did not care what they were talkingabout. However, it is an unfair labor practice for an employer
to discriminatorily impose restrictions at work on the move-
ments and talking of known union adherents, regardless of
whether such movements or talking involves union activity.
Southwire Co., 277 NLRB 377, 389±390 (1985), enfd. 820F.2d 453, 464 (D.C. Cir. 1987); Jennie-O Foods, 301 NLRB305, 316 (1991). By imposing such restrictions on Garner,
the Company violated Section 8(a)(1) of the Act.4. Alleged disparate enforcement of no-access ruleThe complaint alleges that about October 20, the Com-pany, by its agent Bill Valentino, disparately enforced the
Company's no-access rule by ordering a former employee
who was a guest of current employee union supporters to
leave the employee lunchroom.The Company maintains an employee ``lunchroom'' onthe second floor of the Westland Mall store. The lunchroom
does not provide cafeteria service, but contains vending ma-
chines, and employees may bring food into the lunchroom.
Other Company stores have similar lunchrooms. An ``Em-
ployees Only'' sign is posted at the entrance to the Westland
Mall lunchroom. The lunchroom, like those at other company
stores, is not open to the general public. However, present
and former employees Garner, Kluska, Grab, and Kowal, and
also Nelson with respect to the Company's Northwood and
Briarwood stores, testified in sum that the Company has al-
ways permitted friends and relatives of employees in the
lunchroom. In particular, Mary Grab testified that after the
incident which is the subject of this allegation, she saw
former (retired) employee Jane Powell in the Westland Mall
employee lunchroom. Although Store Manager Gilligan,
Company Official Mike Hyter, and security personnel were
present, Powell was permitted to remain in the lunchroom.
The employee witnesses testified in sum that (except with re-spect to the incident which is the subject of this allegation),
they never saw anyone escorted from the lunchroom because
they did not belong there. William Valentino, who was man-
ager for men's tailored, shoes, and luggage at the Westland
Mall store from June 1992 to March 1993, and the Compa-
ny's only witness concerning this matter, testified that he
never (other than the incident in question) saw nonemployees
in the employee lunchroom. However he also testified that
he seldom ate in the lunchroom, and he did not deny the tes-
timony of the General Counsel's witnesses to the effect that
friends and relatives of employees used the lunchroom.Jacqueline Garner, who left her employment on October 3,went to the Westland Mall store on October 20 to pick up
her last paycheck and make a credit union deposit. She saw
Joyce Speen, who invited her to join Speen in the employee
lunchroom. They sat down at a table with other employees,
including Mary Grab. Garner and Grab testified in sum as
follows: Manager Valentino and two company security
guards came into the lunchroom. Valentino told Garner that
she had to leave, Garner asked why. Valentino answered:
``You no longer work here.'' Garner asked: ``Aren't friends
and relatives allowed in the lunchroom?'' Valentino an-
swered: ``No.'' Garner asked: ``Since when?'' Valentino re-
plied: ``Since you walked in 10 minutes ago.'' Garner got
up and left.Manager Valentino testified in sum as follows: He knewGarner, and knew her to be a union supporter. He saw Gar-ner enter the employee lounge (lunchroom) with Grab andother employees. Valentino called the Company's executive
office and asked the secretary who answered the phone
whether a nonemployee could use the employee lounge. The
secretary answered: ``No.'' Valentino explained that Garner
was in the lounge having lunch with Mary Grab. The sec-
retary told Valentino to tell Garner that she could not stay
there. Valentino went into the lounge. A security officer
joined him. Valentino told Garner that the lounge was for
employees only, and she had to leave. Garner asked: ``Oh,
I do?'', Valentino answered: ``Yeah, that's our policy to my
knowledge.'' Grab remarked that she did not know that Gar-
ner could not stay. Valentino did not answer her, and Garner
left. Valentino did not make any remark to the effect that
this was the policy since Garner walked in.I credit the substantially uncontroverted testimony of theGeneral Counsel's witnesses to the effect that the Company
normally permitted friends and relatives, including former
employees, to join employees in the employee lounge-lunch-
room. Therefore, it is unnecessary to decide whether
Valentino impliedly admitted to such a policy. I find that the
Company evicted Jacqueline Garner from the employee
lunchroom because she was a known union activist. I agree
with the Company's assertion (Br. 17) that as of October 20,
Garner was no longer an ``employee,'' and consequently not
directly entitled to the protection of the Act with respect to
this matter. However, the Company's practice of permitting
guests of employees to use the lunchroom-lounge was a
privilege which inured to the benefit of the store employees,
i.e., a benefit of their employment. Here, the Company dis-
criminated against store employees by excluding their guest
from the lunchroom because that guest happened to be aunion activist. The Company thereby discriminatorily denied
its employees a benefit of their employment in order to dis-
courage union activity, and violated Section 8(a)(1) of the
Act.5. Alleged surveillance and related allegations involvingonly store employeesThe complaint alleges that about November 15, the Com-pany by then Market Place Department Manager Belinda
Rholader, engaged in coercive surveillance of employee
union supporters by following them and monitoring their
conversations.Employee Mary Ann Flowers worked as a sales consultantin the Market Place (kitchenware department) at the
Westland Mall store. Flowers, a known union supporter who
always wore a prounion button at work, was chairman of the
Union's local bargaining committee. Flowers testified in sum
as follows: One day in November the Union was holding a
``demonstration'' outside the store. Flowers was at work, but
employee Carmen Schrader, who was off that day, partici-
pated in the demonstration. Flowers went to a restroom lo-
cated on the third floor (where both Flowers and Schrader
worked). There she met Schrader, who came into the rest-
room to warm her hands. They conversed. Meanwhile
Rholader, Flowers' supervisor, followed Flowers to the rest-
room and stood in the middle of the floor while Flowers and
Schrader talked for about 2 or 3 minutes. The employees did
not discuss the Union, and Rholader said nothing.Flowers was the only witness to testify concerning the al-leged incident. Personnel Manager Greene testified that 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Rholader left the Company's employ about 6 months beforethe present hearing, and Greene did not know her where-
abouts.The complaint further alleges that about November 28, theCompany, by Women's Shoe Department Manager Jay
Clothier, engaged in coercive surveillance of employee union
supporters by interrupting their conversations, asking what
they were talking about and monitoring their conversations.Nancy Kluska is union recording secretary, wears a unionbutton at work, and, as indicated, distributes union literature.
Kluska testified in sum as follows: About November 29 she
was on her way to work in the men's fragrances department,
located on the first floor. She stopped in the shoe department
(also on the first floor), to give her friend Joyce Zelleck a
check. Zelleck was at work, and customers were in the area,
but Zelleck was not busy. They talked briefly. Department
Manager Clothier came up to them and said to Kluska: ``I'm
going to have to put a badge on you and let you work in
my department.'' Kluska responded: ``That's all right. At
least I'd show up every day.'' Clothier remained with the
employees until Kluska left to report to her department.
Clothier walked with her almost until she reached the men's
fragrances department.Kluska was the only witness to testify concerning the al-leged incident. Manager Clothier was not presented as a wit-
ness in this proceeding. However, Manager Valentino testi-
fied that he was under instructions, both with respect to em-
ployee union adherents and ``vote no'' committee members,
that if they were on break he should do ``absolutely nothing
as long as they're not bothering anybody who is on company
time,'' but ``if they are out of their area on company time,
you ask them to go back to their area.'' Manager Frank
Kruse testified to the same effect.As a general rule, an employer may lawfully engage insurveillance of its employees at their work stations. Working
time is for work, and the employer has the right to observe
their work or to determine whether they are performing that
work. However, the employer cannot engage in such surveil-
lance for unlawful reasons, e.g., in reprisal for the employ-
ee's union activities, or for the purpose of obtaining
pretextural grounds for disciplining the employee in reprisal
for such union activities. See Brown & Root-Northrop, 174NLRB 1048, 1058 (1969).In the present case, as indicated, the General Counsel'switnesses credibly testified that the Company had no policy
prohibiting employees from talking to each other when on
break, or at work when they were not busy, or restricting
them to their assigned areas when they were on break. With
regard to the Flowers incident, employee Schrader was not
at work, and Flowers was taking her break, when Manager
Rholader followed Flowers into the restroom. The Company
offered no explanation as to why Rholader would follow
Flowers into the restroom, and then stand conspicuously in
the middle of the restroom throughout the conversation be-
tween the two employees. As to the Kluska incident, Zelleck
was at work, although Kluska had not yet reported to work.
However, Zelleck was not busy. Therefore, under usual com-
pany practice, Clothier would not have objected to their con-
versation. It is also significant that Clothier said nothing to
Zelleck. Instead, he addressed his remark to Kluska, and pro-
ceeded to follow her to her department. As indicated by the
Garner-Borman incident. The Company sought to restrict andimpede contact between leading union adherents and otheremployees. Flowers and Kluska, like Garner, were leading
union activists. I find that the Company engaged in surveil-
lance of Flowers' and Kluska's movements and conversa-
tions because of their role as leading union activists, and to
intimidate them from contacts with other employees. The
Company thereby violated Section 8(a)(1) of the Act.6. Alleged surveillance involving employees andnonemployee union representativesThe complaint alleges that about October 5, the Company,by Department Managers Frank Kruse, Tony Seymour,
Peggy Horn, and Jackie Borman, followed and engaged in
coercive surveillance of employee union supporters who
were on their breaktime in the Westland Mall.The operative facts concerning this occurrence are undis-puted. Jacqueline Garner and Mary Grab testified in sum as
follows: On Monday, October 5, Garner (by then a former
employee), employees Grab and Flowers, and union official,
Bob King, and retiring union official, Ray Westphal (both
nonemployees) walked together through the Westland Mall
store during store hours. Grab and Flowers were on their
breaktime. Westphal had been honored with a plaque on his
retirement. The purpose of this procession was to show the
plaque to employees who had not previously seen it. The
procession lasted for 30 to 40 minutes. The group ap-
proached employees who were at work, but not busy. They
did not approach any employee with a customer. This pro-
cession was closely followed by another procession consist-
ing of six or seven managerial personnel, including Kruse,
Seymour, Horn, and Borman. During their walk, the man-
agers made nonthreatening remarks to the nonemployees, but
did not attempt to prohibit the union group from engaging
in their activity. The union people sometimes responded with
their own remarks. Seymour told Westphal: ``You're a noth-ing little man and people just tolerate you.'' Kruse asked
Garner if she was working for the Union. Garner asked Sey-
mour why the managers were following them. Seymour an-
swered: ``We are not going to let happen this time what hap-
pened the first time. We were not prepared for the first elec-
tion. This time we will be prepared.''The Company's witnesses did not testify concerning thisincident. However, Managers Kruse and Valentino testified
in sum that they were under instructions, with respect to non-
employee union people, to give them excellent customer
service, but walk with them to make sure they did not harass
employees.The Company by its action did not violate the Act. First,three of the five union people who walked through the store
were nonemployees, including two union officials. The Com-
pany was privileged to engage in surveillance of these per-
sons while they were on store premises. The Company can-
not be faulted if two employees chose to join this group, as
observance of the employees was ``merely incidental'' to
``lawful surveillance'' of the union officials. Crowley, Milner& Co., 216 NLRB 443 (1975). Second, the procession ofunion people through the store during business hours con-
stituted in reality a ``demonstration,'' no less than a picket
line or handbill distribution. This was not an instance of a
conversation between a union organizer and employee adher-
ent. Rather, a group of five union officials and adherents pa-
raded through the store, displaying a plaque, and seeking to 93DAYTON HUDSON CORP.enlist the support or sympathy of employees who were ontheir worktime and at their work stations. The Company had
a right to observe such open union activity, and as it did insubstance, stage its own counterdemonstration. Remarks were
directed only at the nonemployees. The managers did not
threaten, question, or even initiate conversations with the two
employees. ``Union representatives and employees who
choose to engage in their union activities at the employer's
premises should have no cause to complain that management
observes them.'' Adams Super Markets, 274 NLRB 1334(1985). Therefore, I am recommending that this allegation be
dismissed.The complaint further alleges that about November 20, theCompany, by Managers Bill Valentino and Janice Heffernan,
engaged in coercive surveillance of employee union support-
ers by following them in the Westland Mall and monitoring
their activities while they were in the Mall Coney Island res-
taurant.The General Counsel presented four witnesses concerningthis alleged incident: Mary Schultz was employed at the
Company's Fairlane store; Joel Nelson worked at the
Briarwood store; Mary Grab, as indicated, worked at
Westland Mall. Irene Kowal previously worked at the
Westland Mall store for 25 years, retired, and since 1991 has
worked for the Union as an organizer. Vernida Stanton, who
was not called as a witness, is also a former company em-
ployee who as of November 1992 was working as an orga-
nizer for the Union.Mary Schultz testified in sum as follows: November 24was her day off. She went with Stanton to visit Mary Grab
and other friends at the Westland Mall store. Schultz was
wearing a union button. They went first to the cosmetics de-
partment to see employee Barb Adams, who was at work.
Adams and the department manager, who both previously
worked at Fairlane, greeted Schultz. Three or four managers
stood nearby, watching as the four exchanged greetings and
briefly conversed. Schultz and Stanton then went to see
Grab. Joel Nelson came by, as did a manager. All four
walked in the same direction. The manager called Nelson by
name, but he did not answer. Schultz, Stanton, and Nelson
went down the escalator, and Schultz and Stanton met Irene
Kowal. Schultz, Stanton, and Kowal went through the fur-
niture department, and Nelson went elsewhere. Three or four
managers, including Greene, Kruse, and Heffernan, followed
them. When Schultz, Stanton, and Kowal reached the carpet-
ing department, Mary Grab was on the telephone. Manager
Greene asked Schultz what they were doing there. Schultz
answered that they were waiting to go to lunch with Grab.
Greene replied that since they were not shopping, she would
have Grab meet them, and suggested that they leave. Schultz
and her companions chose to remain. There was a conversa-
tion between the managers, Kowal and Stanton. When Grab
appeared ready to leave for lunch, Schultz, Kowal, and Stan-
ton left the store.Joel Nelson testified in sum as follows: On November 24he went to the Westland Mall store to meet Mary Grab for
lunch. Nelson had participated in leafleting and other union
activities, and was wearing a union ``peace'' button that day.
At the main store entrance he met Kowal, Schultz, and Stan-
ton, and invited them to join him and Grab for lunch. They
entered the store. About halfway down the main aisle, Man-
ager Valentino, walking in front of Nelson, spoke into a port-able telephone: ``Get hold of Janice Heffernan. Joel Nelsonis in the store.'' Nelson remarked: ``Say hi to Janice for
me.'' Nelson went down the escalator, and his companions
followed. Meanwhile, Manager Heffernan, who was Nelson's
former manager at the Briarwood store, repeatedly yelled hisname. On the floor below, Heffernan asked why he didn't
stop, what he was doing in the store, and suggested he visit
her. Nelson replied that he was on the escalator, and that he
was in the store to meet Grab for lunch. When Nelson
reached the carpeting department, Grab was busy with a cus-
tomer. Nelson walked around the furniture department.
Meanwhile, four managers, including Valentino, followed
Nelson's companions, who were following Nelson. There
was ``verbiage going on'' and ``it was a chaotic scene.''
When Grab finished her transaction, the others left the store
to go to lunch.Mary Grab testified in sum as follows: She arranged tomeet Nelson for lunch. When he arrived at the carpeting de-
partment, she was on the telephone, handling a customer is
problem. When she got off the phone she went to the office
to fax pertinent information to the customer. She returned to
the department. Manager Kruse asked her some questions,
which she answered. Grab told Kruse that she was going to
lunch, and then went to join the others.Irene Kowal testified in sum as follows: On the day inquestion she went to the Westland Mall store to attend an
informal luncheon of retired employees in the store's public
cafeteria. She met Stanton and Schultz, and agreed to join
them for coffee after the retirees luncheon. They waited in
the store, but Kowal got separated from the others, and
walked toward the carpeting department, where she saw Nel-
son, Stanton, Schultz, and two retirees who were to attend
the retirees luncheon, Shirley Giles and Jackie Del Greco
(Del Greco was a retired employee, and Giles was a ``retire-
ment plus'' employee who could work part time). Kowal,
Giles and Del Greco took Schultz on a tour of the furniture
department. A group of five or six managers stood nearby.
Manager Greene asked Kowal if she was going to buy any-
thing. Kowal answered that she was just looking. Greene told
her she had to leave. Kowal refused, and the four continued
looking. Corporate Human Resource Official Hank Bechard
told Kowal: ``You better leave right now. I know what
you're doing,'' explaining ``you're organizing.'' Kowal re-
sponded that the store was organized, and refused Bechard's
order to leave. Eventually everyone moved to the main aisle
of the lower levelÐthe union group and the management
group. By this time there were six managers in the latter
group. Manager Valentino accused Kowal of harassing em-
ployees, and Kowal denied the accusation. The managers
continued to make remarks to Kowal, e.g., that there would
be no bargaining order, and how the Company dealt a blow
to the Union by promoting a leading union adherent to a
management position. The union group then proceeded out
the store.The foregoing is the substance of what might be describedas phase 1 of the sequence of events which occurred on No-
vember 24. With regard to phase 2, the General Counsel's
witnesses testified in sum as follows: The union group pro-
ceeded out the store, followed by the management group.
The union group headed for lunch at the Coney Island res-
taurant, which is located within Westland Mall. The manage-
ment group continued to follow them. It was now about 2:30 94DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
p.m. The union group sat down at a booth in the Coney Is-land. The managers took a booth across the aisle and a few
booths down from them. Both groups remained for about 40
minutes, but Heffernan and at least one other manager left
earlier. The managers were eating and drinking. They werenot close enough to the union group to hear their conversa-
tion. When the union group left, the remaining managers, in-
cluding Valentino, followed them. (Nelson testified that
Valentino was talking on his portable phone.) When the
union group reached the store, they dispersed.Mary Schultz further testified in sum as follows: She wentback into the store, accompanied by Stanton, in order to visit
a friend in the women's clothing department on the first
floor. A manager wearing a ``No'' button asked them if they
needed help. They said they were just looking. The manager
said, ``Fine,'' and they left shortly thereafter. Irene Kowal
further testified in sum as follows: She went back into the
store with Giles and Del Greco, and headed for the decorat-
ing department on the third floor. Managers Kruse and
Valentino followed them. The managers made insulting com-
ments, like referring to old ladies who had nothing to do but
walk around the store. The managers said they could follow
them all day, because they were paid to do this. Kowal did
not make any comment about Valentino's bald head.Managers Kruse and Valentino testified concerning theevents of November 24, although not in the same detail as
the General Counsel's witnesses. Kruse and Valentino testi-
fied in sum as follows: They followed Kluska through the
store, pursuant to company policy to stick with union orga-
nizers to make sure they did not harass employees. There
was bantering going back and forth, and ``a lot of laughing
and kidding.'' Most of the comments were between
Valentino and Kowal. Valentino asked Kowal why she called
Laura Daly at home and harassed her (Daly was the union
activist who was promoted to a management position).
Kowal remarked that Valentino was funny because his hair
must have grown on the inside of his head and tickled his
brain. Valentino retorted with a remark that ``nice retired old
ladies like you have nothing better to do than to come in
here and bother our consultants.'' Valentino further testified
in sum as follows: He saw Joel Nelson enter the store, and
subsequently saw Manager Heffernan talking to him.
Heffernan asked him how he was doing. (Heffernan subse-
quently left the Company's employ and presently lives in
Florida.) Valentino carries a cordless phone because he has
no office, but its range does not carry beyond the store. He
was in the Coney Island restaurant that day, possibly with
other managers, and possibly at the same time as the union
group. However, he usually goes to the Coney Island for his
break or lunch. (Valentino and Manager Greene testified in
sum that although there are four restaurants outside the store
in the Mall, most company personnel, including employees
and managers, prefer the Coney Island.) None of the Compa-
ny's witnesses, in their testimony, denied intentionally fol-
lowing the union group to the Coney Island.I find that the testimony of the General Counsel and com-pany witnesses together reflects the substance of what tran-
spired on November 24. Corporate official, Bechard, was
correct in what he told organizer Kowal. It is evident that
as on October 5, the Union engaged in a show of strength
and effort to enlist the support of employees at work, by pa-
rading through the store during store hours. The GeneralCounsel witnesses' testimony concerning the remarkable setof coincidences which allegedly brought union organizers
and supporters together in the store, strains credulity. As in-
dicated Nelson testified that he met Kowal, Schultz, and
Stanton at the main store entrance. Nelson thereby contra-
dicted Schultz' assertion that she and Stanton happened to
meet Kowal in the store. I find incredible Kowal's assertion
that she, Giles, and Del Greco took Schultz on a tour of the
furniture department. Schultz testified that she visited the
Westland Mall store six to eight times during the preceding
year, and sometimes shopped there. It is evident that she did
not need an escort to show her around. Kowal, in her testi-
mony, never indicated that she actually attended the alleged
luncheon of retirees.I find, for the reasons discussed in connection with theevents of October 5, that the Company was lawfully entitled
to and did in fact engage in surveillance of nonemployee
union organizers who engaged in a union demonstration in
the store. As on October 5, the managers addressed their re-
marks to the nonstore employees (principally Kowal). There-
fore the present allegation is without merit, insofar as the
complaint alleges that the Company engaged in coercive sur-
veillance of employee union adherents in the store.The managers' actions outside the store present a closerquestion. As indicated, the managers, in their testimony, did
not deny that they followed the union group to the Coney
Island restaurant. The inference is warranted, and I so find,
that the managers continued to follow the union group pursu-
ant to their instructions to stick with the union organizers.
When the union group left the store, the organizers were no
longer engaged in open union activity. However, I am notpersuaded that the managers thereby either engaged in or cre-
ated the impression of coercive surveillance. The managers
did not seat themselves close to the union group, and it was
obvious to the union group that the managers could not over-
hear their conversation. The testimony of company witnesses
indicates that it was not unusual for managers and employees
to be present at the same time in the Coney Island. In these
circumstances, the managers did not by their ``actions and
words'' indicate their ``intention to observe at close range''
the employees' ``union activity i.e., to actually monitor''
their ``union activity.'' Compare CVN Companies, 301NLRB 789 fn. 2 (1991), enfd. 957 F.2d 911 (D.C. Cir.
1992).7. Alleged threats to Mary GrabThe complaint alleges that about October 1 and 10, theCompany, by Manager Kruse, threatened employees with
written warnings because of their support for or activities on
behalf of the Union.As indicated, Mary Grab worked in the carpeting depart-ment. Grab's husband Paul worked at Ford Motor Company,
where he was a member of the Union. Paul Grab often came
back to the store to pick up Mary after work. During the pe-
riod in question he often wore a union jacket. The furniture
department is near carpeting. The union campaign at
Westland Mall began among the furniture department em-
ployees, but those employees eventually changed sides and
became openly antiunion.Mary Grab testified in sum as follows: In early OctoberManager Kruse, who was then her supervisor, summoned her
to his office. Kruse told Grab it was reported to him that her 95DAYTON HUDSON CORP.husband was giving looks to people in the furniture depart-ment, and making noises at them. Kruse said it had to stop,
that Mary Grab was responsible for her husband's actions
during working hours, and if it continued, she would be writ-
ten up. Grab told Kruse that she was not responsible for herhusband's actions, and Kruse should discuss the matter with
him. Several days later, Paul Grab was waiting in the store
for his wife to finish work. Mary Grab introduced her hus-
band to Kruse, ``The handshake got tighter and tighter.''
(Paul Grab is bigger, although older than Kruse.) Paul asked
Kruse if his smile was good enough. He told Kruse that if
he did not like something that Paul did, he should discuss
it with Paul, and not bring Mary into it. Kruse walked away
and Paul Grab left. But 2 minutes later Kruse came back
yelling, ``He did it again!'' Kruse told Mary Grab he would
see her Monday morning. She responded that Kruse could
talk to her lawyer.Manager Kruse, the only other witness to testify concern-ing this matter, testified in sum as follows: Shortly after he
was given managerial responsibilities, which included carpet-
ing, a group of employees from the furniture department
complained to him that they felt Paul Grab was harassing
them. They said he snorted, grunted, coughed and would
come up behind them and make rude noises. Kruse initially
did nothing, but a few days later he received similar com-
plaints, e.g., that Paul Grab was making spitting sounds, and
glaring and whistling at employees. Kruse also received a re-
port that Paul Grab was in the office complex area, which
is off the selling floor. Kruse summoned Mary Grab to his
office, and expressed his concern about Paul's alleged behav-
ior. Kruse told Mary that she was responsible for her hus-
band's conduct when he was in the building. Mary said,
``Fine,'' and that she was not aware of any problem. Kruse
also told Mary she could not bring her husband into the of-
fice complex without a manager's approval (Mary Grab testi-
fied that Kruse raised this matter prior to the incidents in
question). Kruse did not at any time threaten to give Mary
Grab a verbal or written warning.Kruse further testified in sum as follows: About a weeklater, as the store was closing, Paul Grab came and intro-
duced himself. They shook hands. Grab asked Kruse whether
his smile was good enough, and proceeded to squeeze
Kruse's hand increasingly tightly. He told Kruse that it was
not right for Kruse to talk to Mary about him, and warned
him not to do it. Kruse pulled away and left for his office.
Shortly thereafter, as Kruse returned to the selling floor, an
employee told him, ``He just did it again.'' (Paul Grab had
just left.) Kruse told Mary Grab, who answered that she
could not help that, and Kruse should deal with Paul. Kruse
said they would talk about the matter. Mary Grab refused,
saying that Kruse would talk to her attorney.I find it unnecessary to resolve whether Kruse threatenedto give Mary Grab a written warning. Assuming that he did
so, his conduct would not, in the circumstances, constitute an
unfair labor practice. Paul Grab was present in the store as
a guest of employee, Mary Grab for the purpose of taking
her home from work. Therefore Kruse could reasonably as-
sert, as he did, that Mary Grab was responsible for her hus-
band's behavior while he was in the store. At least, Kruse's
decision to take this position did not rise to the level of an
unfair labor practice. The evidence fails to indicate that
Kruse would have acted differently if Mary Grab was not aleading union adherent. The General Counsel failed topresent evidence that company policy or practices differed in
any comparable situations. Therefore, I am recommending
that this allegation of the complaint be dismissed.8. Alleged threats of loss of benefits or other adverseconsequences in the event of unionizationThe complaint alleges that the Company, by PersonnelManager Greene: (1) about late summer, threatened employ-
ees with loss of benefits if the Company was required to ne-
gotiate with the Union, (2) about late August, threatened em-
ployees with loss of benefits and that everything would have
to be renegotiated if the Company was required to bargain
with the Union; and (3) about February 8, threatened em-
ployees with more onerous working conditions and that she
would be less flexible if the Company and the Union reached
agreement on a contract.The Company has, in addition to a pension plan, a supple-mental retirement and savings plan (SRSP). The Company's
store employees (who as indicated are not covered by any
collective-bargaining contract) are covered by the pension
plan and are eligible to participate in SRSP.Gloria Cooke works in the fashion jewelry department atthe Westland Mall store. Cooke testified in sum as follows:
In late summer Personnel Manager Greene came by her de-
partment and asked how she liked working at the Company.
Greene said something about a contract. Cooke responded
that ``we have nothing to lose when we go bargain.'' Greene
replied: ``Yes, we can either have SRSP or a pension but we
cannot have both.''Cooke further testified that in February she asked Greenefor an advance on her vacation pay. Greene agreed. On her
direct examination Cooke testified that Greene said that``once the Union comes in she won't be able to do favors
or be as liberal about things as she is now.'' On cross-exam-
ination Cooke testified that Greene said she would not be as
flexible, or that she won't be able to be as flexible as she
is now. Cooke did not recall whether Greene explained what
she meant.Earl Cook, who also works at the Westland Mall store, hasworked for the company for 43 years. In July or August he
attended a company seminar on retirement benefits, con-
ducted by Greene and Bernie Schlepper, the Company's cor-
porate director of SRSP benefits. Some 25 to 30 employees
were present. Cook testified in sum as follows: Greene and
Schlepper, using a projector, visually compared the Compa-
ny's employee benefits with those of its competitors. Greene,
next using a flip chart, mentioned that company warehouse
employees represented by the Teamsters union did not have
SRSP in their contract. Cook regarded SRSP, under which
the Company makes matching contributions, as critical to his
retirement plans. Greene, referring to the flip chart, listed
benefits which the employees enjoyed (Cook did not recall
whether the list included SRSP). Cook initially testified that
Greene said ``we would probably lose them and they would
have to be renegotiated in the union contract if the UAW
came in.'' Cook subsequently testified that she said ``they
would all be gone and would have to be renegotiated with
the Union.''Personnel Manager Greene testified in sum as follows: Sheand Schlepper conducted a series of retirement benefit meet-
ings for employees during the summer of 1992. Gloria Cook 96DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4Greene apparently engaged in unlawful interrogation when (asshe admitted) she asked Gloria Cooke what Cooke felt she would
be able to gain from a union contract. Greene raised the subject, she
had no legitimate reason to question Cooke, and she gave Cooke no
assurance against reprisal, although the Company engaged in dis-
criminatory actions against union adherents. However, the General
Counsel has made no allegation in this regard, and the Company was
not on notice that this aspect was in litigation. Therefore, I am mak-
ing no findings concerning interrogation.5The Union's reliance (Br. 20) on International Harvester Co.,258 NLRB 1162 fn. 3 (1981), is misplaced. In that case, the Board
found that the employer, on several occasions, ``stated outright'' that
the employees would lose the benefit in question if they voted forunion representation. The Board held that the employer did not rem-
edy these threats by ``belatedly'' telling the employees that the bene-
fit would be subject to negotiations, but reminding them that no
union-represented unit had been able to negotiate a retention of the
benefit in their contracts. In the present case, the credited testimony
indicates that the Company never told employees they would lose
SRSP under a union contract.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''attended one of the meetings. Greene asked Cooke what shethought of the meeting, and what she felt she would be able
to gain from a union contract. Cooke answered, ``[W]e have
nothing to lose,'' explaining that ``we keep SRSP and we get
a better pension.'' Greene responded that both were nego-
tiable. She did not say that they could not have both.With regard to the second alleged conversation with GloriaCooke, Greene testified in sum as follows: In early February
Cooke requested a vacation payout. This was the third time
she did this. Greene agreed to give her 2 weeks' vacation
pay. Greene told Cooke that she might not be as flexible if
there were a union contract.With regard to the retirement benefits meetings, Greenetestified that she used the flip chart as a script. The text was
introduced in evidence. The 14th (final) page of the flip chart
is the only one containing reference to unions or unionization
(entitled ``comparison to union plans''). That page states in
pertinent part that pension benefits and SRSP are negotiable
issues, that all department store division employees are on
the company retirement plan, except for one unit who is on
a Teamsters plan, and that Detroit Teamsters Local 299 is
not on SRSP ``despite numerous bargaining demands for the
plan.'' Greene testified that she did not say that employees
would lose, or probably would lose any benefits, but said
only that all benefits were negotiable. She further testified
that Earl Cook was present at one of the meetings, and asked
some questions.As indicated, both Gloria Cooke and Earl Cook tended toshift or equivocate in describing what Greene allegedly said.
I have no comparable reservations with respect to Greene's
testimony concerning these matters. I credit Greene, and do
not credit the testimony of the employees insofar as it con-
flicts with Greene's testimony.I find that Greene, by her statements did not violate theAct as alleged in the complaint.4Greene could lawfully state,as she did, that both pension and SRSP were negotiable. She
also did not violate the Act by truthfully telling the employ-
ees that the Teamsters unit employees did not have SRSP,
despite numerous bargaining demands for the plan. Greene
did not thereby either expressly or impliedly threaten the em-
ployees that the Company would unilaterally withdraw
SRSP, or fail to bargain in good faith with the Union con-
cerning SRSP. An employer may ``stress to employees those
benefits they have received without a union's assistance, and
contrast wages and working conditions in his plant with
those in unionized plants.'' John W. Galbreath & Co., 266NLRB 96 (1983); see also Clark Equipment Co., 278 NLRB498, 499±500 (1986); Sheraton Plaza La Reina Hotel, 269NLRB 716, 717±718 (1984).5Greene also did not act unlaw-fully by telling Gloria Cooke that she might not be as flexi-ble under a union contract. Greene simply lawfully informed
Cooke of the possibility that under a negotiated union con-
tract, management might have less or no discretion to grant
early payout of vacation pay, i.e., that contract terms might
be adverse to her interests. See Walter Garson Jr. & Associ-ates, 276 NLRB 1226, 1230 (1985); Montgomery Ward &Co., 288 NLRB 126 fn. 3 (1988). Therefore, I am rec-ommending that these allegations of the complaint be dis-
missed.CONCLUSIONSOF
LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discriminatorily issuing a written warning to NancyKluska because of her union and concerted activities, the
Company has engaged in, and is engaging in, unfair labor
practices within the meaning of Section 8(a)(3) of the Act.4. By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed by Section
7 of the Act, the Company has engaged in, and is engaging
in, unfair labor practices within the meaning of Section
8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.THEREMEDYHaving found that the Company has committed violationsof Section 8(a)(1) and (3) of the Act, I shall recommend that
it be required to cease and desist therefrom and to take cer-
tain affirmative action designed to effectuate the policies of
the Act. I shall recommend that the Company be ordered to
rescind the written warning issued to Nancy Kluska in Octo-
ber 1992, to remove from its records any reference to the
warning, to give Kluska written notice of such expunction,
and to inform her that this unlawful conduct will not be used
as a basis for future personnel actions against her.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, Department Store, Division of DaytonHudson Corporation, Detroit, Michigan, its officers, agents,
successors, and assigns, shall1. Cease and desist from 97DAYTON HUDSON CORP.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Discouraging membership in the Union or any otherlabor organization, by issuing warnings to employees or oth-
erwise discriminating against them because of their union ac-
tivities.(b) Discriminatorily prohibiting employees from distribut-ing union literature or prohibiting them from distributing
union literature during nonwork time and in nonwork areas.(c) Discriminatorily prohibiting employees from wearingunion buttons or other insignia.(d) Discriminatorily imposing restrictions upon the move-ments and talking of employees because of their union activi-
ties.(e) Engaging in surveillance of employees because of theirunion activities.(f) Discriminatorily excluding guests of employees fromits employee lunchrooms because of the union activities of
the employees or their guests.(g) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Rescind the written warning issued to Nancy Kluska inOctober 1992, remove from its records any reference to the
warning, and notify her in writing that this has been done
and that evidence of the warning will not be used as a basis
for future personnel actions against her.(b) Post at its Westland Mall and Eastland Mall stores,copies of the attached notice marked ``Appendix.7Copies ofthe notice on forms provided by the Regional Director for
Region 7, after being signed by Respondent's authorized rep-
resentative, shall be posted by Respondent immediately upon
receipt, and maintained for 60 consecutive days, in conspicu-
ous places, including all places where notices to employees
are customarily posted. Reasonable steps shall be taken by
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.